Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-11-00707-CR

                              Alonso Tarango MENDOZA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR11474
                  Honorable Juanita A. Vasquez-Gardner, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment the trial court is
AFFIRMED.

      SIGNED September 18, 2013.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice